DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 8 July 2022.  Claim 1 is currently amended.  Claims 1, 5, 7-11 and 16-22 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7-11 and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the N heteroatom" on lines 20-21.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 5 and 7-11 are rejected under 35 U.S.C. 103 as being anticipated by U.S. Pre-Grant Publication No. 2010/0304225, hereinafter Pascaly, with evidence from Anal Chem, 78, 7735-7742, hereinafter Shimojo. 
	Regarding claim 1, Pascaly teaches a method of forming an electrolyte for a lithium secondary battery (paragraph [0001]).  The method includes adding a functionalized ionic liquid to the cyclic carbonate solvent ethylene carbonate (EC) (paragraphs [0031, 0033, 0034, 0038, 0039, 0054, 0071, 0072]).  Pascaly teaches a variety of ionic liquids (Table 4).  Each of them comprises molecules, which contain a single anion and a single cation.  The anion may be an imide or a sulfonate (Table 4).  The cation may be a 5-membered heterocyclic ring having 2 nitrogen (N) heteroatoms as ring members. One heteroatom is substituted with an alkoxyalkane (Table 4). 
	Pascaly teaches electrolyte formulations including the ionic liquid and a solvent mixture, such as EC and DMC. EC and DMC are mixed at a ratio of, e.g. 70:30. The solvent mixture is present at a concentration of 20–60 % by volume (paragraphs [0038, 0039]).
	Pascaly teaches a specific electrolyte composition including the ionic liquid [(MeOE)MePy][TFSI] (this ionic liquid appears in Table 4 and has a single N heteroatom in the ring). In this composition, the electrolyte includes 5 ml of the ionic liquid and 7.5 ml of a mixture of EC and dimethyl carbonate (DMC). EC and DMC are mixed at a 70:30 ratio by volume (paragraph [0115] and Table for Fig. 13). Based on this, it can be calculated that EC is present at 5.25 ml. The density of EC is 1.32 g/ml.
The density of the ionic liquid [(MeOE)MIM][TFSI] (this ionic liquid appears in Table 4 and has two N heteroatoms in the ring) is 1.53 g/ml (see Shimojo, Table 2, compound [C2OC1mim][Tf2N] and Chart 1 for illustration of the compound’s structure). Using this ionic liquid to form an electrolyte composition according to Pascaly’s teaching would result in a ratio of EC to [(MeOE)MIM][TFSI] of about 0.9 by weight. 
Pascaly does not report on the melting point and the crystallization point of the mixture.  However, given that Pascaly’s teaching satisfies the limitations of claim 1 and is therefore identical and/or substantially the same, it is expected that the claimed reduction in the melting point and the crystallization point is present in Pascaly’s mixture.
	Regarding claim 5, Pascaly teaches the cyclic carbonate ethylene carbonate (paragraphs [0038, 0115] and Table for Fig. 13).  
	Regarding claim 7, Pascaly teaches a method of forming an electrolyte for a lithium ion battery.  The electrolyte includes a mixture of ethylene carbonate, an organic co-solvent, an ionic liquid and an alkali metal salt (paragraphs [0001, 0038, 0115-0117]).  
	The electrolyte includes the solvent ethylene carbonate, the co-solvent DMC (dimethyl carbonate - an open-chain carbonate), the alkali metal salt LiTFSI with a concentration of 0.5M, and an ionic liquid. The ratio by weight of EC to the ionic liquid is 0.9 (paragraph [0115-0117] and Table for Fig. 13).  
	Given that the composition of the electrolyte satisfies the claimed limitations, absent evidence to the contrary, it is expected that it has the claimed property of a liquidus range extending to at least -50°C.
	Regarding claim 8, Pascaly teaches the alkali metal salt LiTFSI, which includes the cation Li+ (paragraph [0117] and Table for Fig. 13).  
	Regarding claim 9, Pascaly teaches that LITFSI is present at a concentration of 0.5M (Table for Fig. 13).  
	Regarding claim 10, Pascaly teaches the cyclic carbonate ethylene carbonate (paragraphs [0038, 0115] and Table for Fig. 13).  
	Regarding claim 11, Pascaly teaches the organic co-solvent DMC (dimethyl carbonate), which is an open-chain carbonate (paragraphs [0038, 0115] and Table for Fig. 13).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2010/0304225, hereinafter Pascaly as applied to claim 7 above, and further in view of U.S. Pre-Grant Publication No. 2005/0147889, hereinafter Ohzuku.
	Regarding claim 16, Pascaly teaches a method of forming an electrolyte for a lithium secondary battery (paragraph [0001]). 
	Pascaly does not explicitly discuss a positive electrode and a negative electrode.
	It is well-known in the art that a lithium secondary battery includes a positive electrode and a negative electrode - see, e.g. Ohzuku (paragraphs [0128-0131]).
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form a positive electrode and a negative electrode for the purpose of constructing the lithium secondary battery taught by Pascaly.
Regarding claim 17, Pascaly teaches a method of forming an electrolyte for a lithium secondary battery (paragraph [0001]). 
	Pascaly does not explicitly discuss the positive electrode active material of the battery.
Ohzuku teaches a lithium-ion battery having an electrolyte which includes an ionic liquid and EC (Table 5). Ohzuku teaches that the positive electrode active material is a lithium metal oxide with a potential of 3.6 V vs lithium (paragraphs [0073, 0130]). 
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form a positive electrode with an active material that is a lithium metal oxide with a potential of 3.6 V vs lithium without undue experimentation and with a reasonable expectation of success.
Regarding claim 18, Pascaly teaches a method of forming an electrolyte for a lithium secondary battery (paragraph [0001]). 
	Pascaly does not explicitly discuss the negative electrode active material of the battery.
Ohzuku teaches a lithium-ion battery having an electrolyte which includes an ionic liquid and EC (Table 5). Ohzuku teaches that the negative electrode active material is lithium titanate (paragraph [0131]).  
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form a negative electrode including lithium titanate without undue experimentation and with a reasonable expectation of success.
	Regarding claim 19, Pascaly teaches the alkali metal salt LiTFSI, which includes the cation Li+ (paragraph [0017] and Table for Fig. 13).  
	Regarding claim 20, Pascaly teaches that LITFSI is present at a concentration of 0.5M (Table for Fig. 13).  
Regarding claim 21, Pascaly teaches the cyclic carbonate ethylene carbonate (paragraph [0115] and Table for Fig. 13).  
	Regarding claim 22, Pascaly teaches the organic co-solvent DMC (dimethyl carbonate), which is an open-chain carbonate (paragraph [0115] and Table for Fig. 13).  

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the Pascaly reference has been provided, as recited above, to address the amended claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILIA V. NEDIALKOVA
Examiner
Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724